Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is between Michael Culotta
(the “Employee”) and QHCCS, LLC, dba Quorum Health (the “Employer”). In
consideration of the mutual promises and covenants in this Agreement, the
Employee and the Employer contract as follows:

1.    Cessation of Employment. The Employee acknowledges that the Employee’s
employment with the Employer will end effective March 31, 2018 (the “Separation
Date”). The Employer will pay the Employee’s regular pay through the Separation
Date. The Employee also resigns from his service as Executive Vice President and
Chief Financial Officer of Quorum Health Corporation (“Parent”) and its
subsidiaries effective on the Separation Date.

2.    Employer Offer. In exchange for the release of claims and other covenants
and promises by the Employee detailed in this Agreement, the Employer agrees to
pay the Employee a gross sum of $900,000.00 less applicable deductions and
withholdings in the form of salary continuation on the Employer’s normal pay
cycle for an eighteen month period; provided, however, no payments shall begin
until the Employee returns a signed copy of this Agreement, without proposing
any changes to the Agreement, to the Employer and the revocation period under
Section 8 has expired.

3.    Group Health Coverage. The Employee will be eligible to continue current
coverages under the Employer’s medical/health insurance plan for the life of the
Consultancy Agreement if desired by the Employee. (See Consultancy Agreement
Michael Culotta)

4.    Consideration. The Employee acknowledges the payment in Section 2 is
consideration for this Agreement, and that the Employee is not entitled to the
consideration but for entering into this Agreement. Except as provided in this
Agreement, the Employee acknowledges having been paid all monies owed to and/or
earned by the Employee based upon employment with the Employer.

Severance payments shall cease earlier as provided upon the occurrence of either
of the following events:

(a)    as of the date of the Employee’s re-employment with the Released Parties
(defined in Section 7 below); or

(b)    in the event the Employee directly or indirectly engages in or supports
behavior that are adverse to the business interests or reputation of the
Released Parties (defined in Section 7 below); and the remainder of this
Agreement shall remain in full force and effect.

5.    No Admission of Liability. This Agreement is not an admission by the
“Released Parties” (defined in Section 7) of any liability or any legal
violation.

6.    References. In response to inquiries from prospective employers, the
Employer agrees to provide only the Employee’s dates of employment, job titles
and (with the Employee’s written permission) final salary while employed by the
Employer. The Employee shall direct all prospective employers to the Employer’s
Human Resources Department for references.



--------------------------------------------------------------------------------

7.    Release. The Employee, and on behalf of the Employee’s heirs, executors,
administrators, personal representatives, successors, assigns, agents, servants,
and attorneys (the “Releasing Parties”) releases and forever discharges, to the
greatest extent permitted by law, the Employer, and any associated entities or
persons including parent companies, subsidiaries, affiliates, successors,
assigns, agents, management companies, servants, representatives, shareholders,
lenders, members, directors, officers, staff members, and employees (the
“Released Parties”) from any and all claims, causes of action, liabilities,
covenants, agreements, obligations, damages, and/or demands of every nature,
character, and description, without limitation in law, equity, or otherwise,
which the Employee had, has, or may have (except to the extent provided for in
this Section 7), whether known or unknown, including, but not limited to,
related to the Employee’s employment with the Employer, Employee’s separation of
employment with the Employer, Employee’s service as the Executive Vice President
and Chief Financial Officer of Parent, any claim under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act, the Equal Pay Act , the
Family and Medical Leave Act, the Employee Retirement Income Security Act
(except to the extent of any vested entitlement), the Genetic Information
Nondiscrimination Act, the Americans with Disabilities Act, The Worker
Adjustment Retraining and Notification Act, or other federal, state or local
laws and regulations, and any claim for wrongful discharge, breach of contract,
retaliation, infliction of emotional distress, or any other right or claim
arising from or relating in any way to the Employee’s employment with the
Employer and/or the or cessation of that employment (collectively, the
“Claims”), including all attorneys’ fees, costs, and expenses in connection with
the Claims but excluding Claims under the FLSA (as defined below). The Employee
also agrees to waive any rights under any progressive discipline, grievance, or
open door policies. The Employee warrants that the Employee knows of no facts
that would serve as the basis for any of the Claims or legal violations.
Regardless, the Employee does not waive any rights or claims under the ADEA that
may arise after the date the Agreement is effective.

The Employee agrees the effect of Section 7 is to waive and release any and all
claims, causes of action, liabilities, covenants, agreements, obligations,
damages and/or demands of every nature, character, and description, without
limitation in law, equity, or otherwise, which the Employee had, has, or
hereafter may have, known or unknown, against any of the Released Parties for
any liability, whether vicarious, derivative, direct, or indirect; including,
but not limited to, any claims for damages (actual or punitive), back wages,
future wages, commission payments, bonuses (target or other bonuses),
reinstatement, accrued vacation leave benefits, stock options (except for any
vested entitlement), past and future employee benefits (except for any vested
entitlement) including contributions to the Employer’s employee benefit plans,
compensatory damages, penalties, equitable relief, attorneys’ fees, costs of
court, interest, and any and all other loss, expense, or damage of any kind
related in any way to the Employee’s employment or separation.

The Employee: (1) acknowledges having received all wages (including unpaid time
and overtime) due under the Fair Labor Standards Act (together with any similar
state or local laws referred to as the “FLSA”); and (2) does not claim that the
Employer has violated or denied any of the Employee’s rights under the FLSA. The
Employee and the Releasing Parties release and forever discharge, to the maximum
extent permitted by law, the Employer and the other Released Parties from any
FLSA claim(s), including attorneys’ fees, costs, liquidated damages and expenses
incurred by the Releasing Parties in connection with such claim. If legally
required, the Employee also agrees to enter into any waiver, settlement or other
agreement related to the FLSA claim(s).

8.    Consideration and Revocation Period. The Employee is advised to consult an
attorney before signing this Agreement. The Employee has up to 21 days to
consider this offer of Agreement. By signing below, the Employee acknowledges
having had the opportunity to read and review this Agreement, seek legal advice
and to voluntarily, without coercion, agree to it with the understanding of its
significance and the consequences of its terms. If the Employee signs this
Agreement, the Employee has seven (7) days to revoke the Agreement; if revoked,
the Agreement shall be null and void, and the Employee must return any payments
and other consideration provided under this Agreement. If the Employee does not
revoke this Agreement, it shall be in full force and effect and each party shall
be obligated to comply with its requirements. The parties agree that any changes
made to this offer of Agreement (material or immaterial) will not restart or
require another 21-day period for consideration by the Employee.



--------------------------------------------------------------------------------

9.    Mutual Nondisparagement. The Employee shall not engage in any conduct,
verbal or otherwise, to disparage or harm the reputation of the Released
Parties. Neither the Employer’s officers nor directors shall engage in any
conduct verbal or otherwise, to disparage or harm the Employee’s reputation.

10.    Employer Property and Confidential Information. No later than three
(3) calendar days from the Employee’s signing of this Agreement, the Employee
will return to the Employer any and all property and information, including
originals and/or copies of documents relating to the business of the Released
Parties; provided, however, Employee may retain his laptop computer and cell
phone furnished by the Employer so long as such property is used solely for the
benefit of the Employer or Released Parties. The Employee shall not directly or
indirectly disclose to anyone, or use for the Employee’s own benefit or the
benefit of anyone other than the Employer, any “confidential information”
received through the Employee’s employment. Employer confidential information
includes its business plans and files; management information; patient data; and
any other related proprietary information.    The Employee may use the
Employee’s general knowledge of the industry for the Employee’s own benefit and
occupation and may fully and fairly compete with the Employer, except as
otherwise provided in the Consultancy Agreement. If it appears that the Employee
will be compelled by law or judicial process to disclose any such confidential
information, the Employee shall immediately notify the Employer in writing upon
the Employee’s receipt of a subpoena or other legal process. The Employer agrees
to provide the Employee with up to $5,000 (direct billed to the Employer) in
outplacement services provided by Wiederhold and Associates; provided,
outplacement services shall only be reimbursed if billed directly to the
Employer.

11.    Compliance Disclosure.    In connection with the separation of the
Employee’s employment, and pursuant to the Compliance Program and Code of
Conduct, the Employee represents and warrants to the Released Parties that the
Employee has complied with the Compliance Program and the Code of Conduct at all
times, and that the Employee has disclosed in writing to the Corporate
Compliance Officer any and all instances of known or suspected violations of
laws, rules, regulations, or corporate policy by the Released Parties. The
Employee agrees to cooperate with the Released Parties on any questions relating
to the Employee’s employment and compliance. Further, the Employee represents
and warrants that the Employee has not brought and has no intention to bring any
whistleblower or similar suits or claims (which terms shall include, but not be
limited to, a qui tam action under the Federal False Claims Act and similar
federal and state and local laws, rules and regulations) or disclosures to any
governmental agency that would subject the Released Parties to any liability as
a result of any violations of any laws, rules, or regulations. The Employee also
represents and warrants that Employee knows of no facts that would give rise to
any such whistleblower or similar lawsuits, claims, or disclosures to any
governmental agency; provided that the foregoing is not intended and shall not
be construed as limiting the right of the Employee to bring whistleblower or
similar lawsuits or claims or to make such disclosures to any governmental
agency. In the event the representations and warranties contained herein become
inaccurate or untrue after the effective date of this Agreement, the Employee
agrees to notify the Corporate Compliance Officer, in writing, of the necessary
corrections to make the representations and warranties accurate and true, prior
to initiating any whistleblower or similar lawsuits, claims, or disclosures to
any governmental agency. The Employee also agrees to indemnify the Released
Parties against and hold the Released Parties harmless from any loss, cost,
damage, or penalty incurred by the Released Parties as a result of any
inaccuracy in or breach of the representations, warranties, or agreements
contained herein within the control of the Employee.



--------------------------------------------------------------------------------

12.    Intellectual Property. “IP” means any invention, modification, discovery,
design, development, improvement, process, software program, work of authorship,
documentation, formula, data, design, technique, know-how, trade secret, idea,
or other intellectual property right whatsoever or any interest therein, whether
or not patentable or registrable under copyright, trademark, or similar
protections.

Employee has disclosed to the Employer all IP Employee has solely or jointly
conceived, created, discovered, developed, or reduced to practice during
Employee’s employment that (i) related at conception, development, or reduction
to practice to Employer’s business or actual or demonstrably anticipated
research or development, (ii) was developed, in whole or in part, on Employer’s
time or its equipment, supplies, facilities, or confidential information, or
(iii) resulted from any work Employee performed for Employer (“Employer IP”).
All Employer IP and the related benefits are the Employer’s and its assigns’
exclusive property, as works made for hire or otherwise. Employee hereby assigns
to Employer all rights Employee has, may have, or may acquire in the Employer IP
without additional compensation and shall confidentially and promptly
communicate, all related information (including all necessary plans and models)
directly to the Employer, The Employee has been informed of Federal Law 18
U.S.C. §1833(b), that the Employee may not be held liable under any applicable
trade secret laws for a trade secret disclosure that is: directly or indirectly
made in confidence to a government official or attorney, and solely for the
purpose of reporting or investigating a suspected legal violation, or made in a
document filed under seal in a lawsuit or other proceeding.

Employee agrees to perform all acts deemed necessary or desirable by Employer to
permit and assist it in perfecting and enforcing the full benefits, enjoyment,
rights, and title throughout the world in the Employer IP, including, without
limitation, execution of documents, assistance or cooperation in the
registration and enforcement of applicable patents and copyrights or other legal
proceedings. If the Employer is unable to secure Employee’s signature to any
document required to apply for or execute any patent, copyright or other
applications related to its IP (including improvements, renewals, extensions,
continuations, divisions and continuations in part), Employee permanently
appoints Employer and its authorized officers and agents as Employee’s agents
and attorneys-in-fact to execute and file said applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights or other rights thereon with the same legal effect as if executed by
Employee.

13.    Cooperation. The Employee agrees that it is an essential term of this
Agreement that the Employee cooperate with the Employer, Parent and all Released
Parties and its counsel at all times in any internal or external claims,
charges, audits, investigations, and/or lawsuits involving the Employer, Parent,
and/or any other Released Parties of which the Employee may have knowledge or in
which the Employee may be a witness. Such cooperation includes meeting with the
Parent representatives and counsel to disclose such facts as the Employee may
know; preparing with the Employer’s counsel for any deposition, trial, hearing,
or other proceeding; attending any deposition, trial, hearing or other
proceeding to provide truthful testimony; and providing other assistance to the
Parent and its counsel in the defense or prosecution of litigation as may, in
the sole judgment of the Parent’s counsel, be necessary. The Parent agrees to
reimburse the Employee for reasonable and necessary out-of-pocket expenses,
including the hourly rate as identified in the Consultancy Agreement, incurred
by the Employee in the course of complying with this obligation, in each case
that are pre-authorized by the Employer or Parent. Nothing in this Section 13
should be construed in any way as prohibiting or discouraging the Employee from
testifying truthfully under oath as part of, or in connection with, any such
proceeding.



--------------------------------------------------------------------------------

14.    Indemnification. To the full extent permitted by law, Parent and Employer
shall continue to defend, indemnify and hold harmless Employee pursuant to their
current indemnification obligations set forth in their respective organizational
documents and any and all insurance policies providing coverage to employees and
officers of Parent and Employer for any and all claims, lawsuits, judgments,
expenses and/or other losses that have arisen due to his employment with
Employer or serving as an officer of Parent and/or Employer, or any subsidiary.

15.    Miscellaneous Provisions. This Agreement is executed and delivered in the
State of the Employer’s principal location. The laws of such State apply, except
for any rule of construction under which a contract may be construed against the
drafter. Venue for any lawsuit arising out of or related to this Agreement will
lie in the jurisdiction in which the principal offices of the Employer are
located. This Agreement is the entire agreement and understanding of the parties
with respect to the subject matter. It supersedes all prior agreements and
understandings of the parties, except with respect to matters related to the
continued vesting of options and/or restricted stock as set forth in the
Consultancy Agreement; it may not be altered or amended except by mutual
agreement evidenced by a writing signed by both parties and specifically
identified as an amendment to this Agreement. No provisions of this Agreement
are waived unless it is in writing and signed by both parties. This Agreement
binds the parties and their respective heirs, executors, administrators,
representatives, successors, and assigns.

Neither party has made representations that are not contained herein on which
either party relied upon in entering into this Agreement. Both parties have read
and fully understand this Agreement and voluntarily enter into it.

If any part of this Agreement is deemed to be unenforceable by a court of
competent jurisdiction, except Section 7 in its entirety, then such part shall
be severed from the Agreement and the rest of the Agreement shall remain in full
force and effect. As to any unenforceable part, except Section 6 in its
entirety, such court shall have the power to add or delete in its discretion any
language necessary to make such provision enforceable to the maximum extent
permitted by law, in which case such provision or part thereof shall not be
severed, and the parties expressly agree to be bound by any such court reformed
provision.

This Agreement’s headings and captions are for convenience only and are not to
be used in construing or interpreting this Agreement. The term “including”
herein is used to list items by way of example and shall not constitute a
limitation of any term or provision. References to the singular and plural
tenses are interchangeable.

[Signature Page Follows]



--------------------------------------------------------------------------------

1-30-2018               /s/ Michael Culotta DATE             Michael Culotta
Employer to sign after employee returns Accepted Unchanged Offer 1-30-2018      
        QHCCS, LLC DATE             EMPLOYER             By:     /s/ Tom Miller
            Title:   President and CEO

For convenience, this Agreement may be signed and electronically transmitted
between the Parties and be as effective as a signed, paper agreement.